Appeal from a judgment of the Livingston County Court (Joan S. Kohout, J.), rendered October 20, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). By pleading guilty, defendant forfeited his contention concerning the People’s alleged failure to comply with the notice requirements of CPL 710.30 (see People v Taylor, 65 NY2d 1, 6-7 [1985]; People v La Bar, 16 AD3d 1084 [2005], lv denied 5 NY3d 764 [2005]). We have considered defendant’s remaining contention and conclude that it is without merit. Present—Scudder, P.J., Hurlbutt, Martoche, Smith and Lunn, JJ.